The Honorable John C. Ward State Representative 2705 Donaghey Drive North Little Rock, Arkansas  72116
Dear Representative Ward:
This is in response to your request for an opinion regarding the Freedom of Information Act ("FOIA"), which is codified as Arkansas Code of 1987 Annotated 25-19-101, et seq.  You have asked, specifically, whether a Civil Service Commission can meet in executive session to conduct a semi-annual or annual review of the job performance of two department heads, which review may result in actions leading to discipline and/or a recommendation regarding compensation.
A.C.A. 25-19-106 states in pertinent part as follows:
     (a)  Except as otherwise specifically provided by law, all meetings, formal or informal, special or regular, of the governing bodies of all municipalities, counties, townships, and school districts, and all boards, bureaus, commissions, or organizations of the State of Arkansas, except grand juries, supported wholly or in par by public funds, or expending public funds, shall be public meetings.
* * *
    (C)(1)  Executive sessions will be permitted only for the purpose of considering employment, appointment, promotion, demotion, disciplining or resignation of any public officer or employee.
The Civil Service Commission of the City of North Little Rock is a governmental entity covered by the FOIA.  It has the duty to review the job performance of city employees.  It can meet in executive session to consider the performance of city employees so long as this is done with the intent of arriving at decisions that may lead to actions of employment, appointment, promotion, demotion, disciplining or resignation.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.